DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Specification and Claims 1, 9-12, 14, and 15, canceled Claims 2 and 13, and withdrawn Claims 18-27 in the response filed on 2/16/2021. 
Response to Arguments
Applicant argued that the polycrystalline carbon taught in Deeney’s disclosure is also known as diamond-like carbon” (Id., col. 1, lines 50-52).  Applicant’s claim 1 teaches that the electrically insulating layer includes actual diamond, as opposed to diamond-like material.  Therefore, Deeney fails to teach Applicant’s claim 1.  
While the Examiner notes that Deeney uses the terms polycrystalline carbon and diamond-like carbon, it appears that the term “polycrystalline carbon” is interchangeable with the term “polycrystalline diamond” in Deeney’s disclosure.  U.S. Pat. No. 5126206 (“Garg et al.”), which is incorporated in its entirety in Deeney’s disclosure (Col. 1: Lines 49-63), teaches a polycrystalline diamond layer having excellent electrical and thermal properties (Abstract of Garg et al.).  Deeney also discloses U.S. Pat. No. 5135808 (“Kimock et al.”), which teaches polycrystalline diamond layers (Col. 1: Line 64 bridging over to Col. 2: Line 3).  
Diamond can be one single, continuous crystal or it can be made up of many smaller crystals (polycrystal).  Large, clear and transparent single-crystal diamonds are typically used as gemstones.  Polycrystalline diamond (PCD) consists of numerous small grains.  It is unsuitable for gems, and are usually used in industrial applications (Please see the provided “Crystallinity” section in the Wikipedia article on “Synthetic diamond”).  Furthermore, polycrystalline diamond (PCD) are normally made by sintering many micro-size single diamond crystals at high 

Applicant further argued that Bovenkerk, for example, teaches polycrystalline diamond, which is different from the diamond described in Applicant’s claims.  One of ordinary skill in the art would be motivated to employ a chemically modified version of a polycrystalline form of diamond rather than the diamond described in Applicant’s claims.  
However, Applicant’s arguments are unpersuasive.  Claim 1 broadly uses the term “diamond”, wherein Claim 3 further defines its diamond to be “isotropically pure carbon-12 diamond” or “isotopically pure carbon-13 diamond”.  It is noted that the features upon which applicant relies (i.e., single crystal diamond) is not recited in the rejected claim(s), nor is necessarily disclosed in Applicant’s Specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Bovenkerk recognizes that single-crystal isotopically-pure carbon-12 or carbon 13 diamond are known to possess improved thermal conductivity.  Bovenkerk also discloses polycrystalline diamond of improved thermal conductivity, wherein its polycrystalline diamond consists essentially of at least 99.5 wt% isotopically-pure carbon-12 or carbon-13 (Abstract).  Therefore, the Examiner deems that it would have been obvious to one of ordinary skill in the art to use an appropriate diamond to achieve a desirable thermal conductivity in Deeney’s apparatus.  Examiner further notes that how the diamond is made is not germane to the determination of patentability.  Synthetic diamond is a diamond made of the same material as natural diamonds.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first magnetic material layer".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by US Pat. No. 5541566 (“Deeney”) in view of US Pat. No. 5540904 (“Bovenkerk et al.”).
With regards to Claims 1, 3, and 4, Deeney teaches an apparatus comprising a plurality of adjacent magnetic material layers, at least one electrically insulating layer (i) being disposed between each adjacent magnetic material layer of the plurality of adjacent magnetic material layers and (ii) including a thermally conductive dielectric material, wherein the plurality of adjacent magnetic material layers and the at least one electrically insulating layer define a 
Deeney teaches its at least one electrically insulating layer comprising a thermally conductive dielectric material of a polycrystalline carbon (Title, Abstract, and Col. 4: Lines 55-56).
While it appears that Deeney’s polycrystalline carbon is polycrystalline diamond, Deeney does not explicitly state its polycrystalline carbon is diamond, wherein the diamond is one or more of isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond.
However, Bovenkerk et al. teaches a thermally conductive dielectric material comprising a polycrystalline diamond, such as isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond (Abstract).  Bovenkerk also recognizes that single-crystal isotopically-pure carbon-12 or carbon 13 diamond are known to possess improved thermal conductivity (Abstract).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney use an appropriate diamond, such as a single or polycrystalline isotopically pure carbon-12 diamond or isotopically pure carbon 13-diamond, as its thermally conductive dielectric material in order to obtain a material with desirable thermal conductivity (Abstract and Col. 1: Line 65 bridging over to Col. 2: Line 16). 

With regards to Claims 5 and 6, Deeney teaches the at least one electrically insulating layer has a thermal conductivity of greater than 100 W/m-K (Col. 4: Lines 1-3). 

With regards to Claim 10, Deeney teaches the at least one electrically insulating layer is at least a first electrically insulating layer, the stacked structure including a first stack subassembly and a second stack subassembly, wherein the first stack subassembly includes a first magnetic material layer of the plurality of adjacent magnetic material layers and the at least 

With regards to Claim 11, Deeney teaches the first and second magnetic material layers include magnetic material selected from one or more of soft magnet alloy or permanent magnet alloy (Col. 2: Line 64 bridging over to Col. 3: Line 26 and Col. 3: Lines 56-58). 

With regards to Claim 12, Deeney teaches the first and second magnetic material layers include magnetic material selected from one or more of crystalline magnet alloy, nanocrystalline magnetic alloy, amorphous soft magnetic alloy, permanent magnetic alloy, iron silicon, iron-cobalt or iron-nickel (Col. 2: Line 64 bridging over to Col. 3: Line 26 and Col. 3: Lines 56-58).

With regards to Claim 14, Deeney teaches the first and second magnetic material layers include soft amorphous magnetic material selected from one or more of Fe-based alloys, Co-based alloys, or Fe-Ni based alloys (Col. 2: Line 64 bridging over to Col. 3: Line 26 and Col. 3: Lines 56-58). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5541566 (“Deeney”) in view of US Pat. No. 5540904 (“Bovenkerk et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20140246929 (“Francese et al.”).
Deeney teaches at least one electrically insulating layer as set forth above. 
Deeney does not teach its at least one electrically insulating layer includes a polymer diamond composite. 
.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5541566 (“Deeney”) in view of US Pat. No. 5540904 (“Bovenkerk et al.”) as applied to Claim 1 above, and further in view of US Pat. No. 4605343 (“Hibbs et al.”).
Deeney teaches its electrically insulating layer is formed of a diamond sheet (Title, Abstract, and Col. 4: Lines 55-56).  
Deeney does not teach a buffer layer or adhesive layer as claimed. 
However, Hibbs et al. teaches a buffer or adhesive layer on its diamond sheet (Col. 2: Lines 35-55).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Deeney comprise an adhesive or buffer layer between its magnetic material layer of the plurality of adjacent magnetic material layers and electrically insulating layer in order to provide necessary bonding and/or protection (Col. 2: Lines 40-50). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5541566 (“Deeney”) in view of US Pat. No. 5540904 (“Bovenkerk et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20130313923 (“Hamer et al.”).
Deeney teaches the first and second magnetic material layers may be formed from any suitable magnetic material (Col. 2: Lines 64-65 and Col. 4: Lines 46-50).  
	Deeney does not explicitly teach its first and second magnetic material layers comprising the claimed permanent magnetic materials. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785